Name: Commission Regulation (EEC) No 2657/80 of 17 October 1980 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 80 Official Journal of the European Communities No L 276/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2657/80 of 17 October 1980 on the determination of prices of fresh or chilled sheep carcases on representa ­ tive Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the representative market or markets for each Member State should be selected on the basis of experience in recent years ; whereas, moreover, where there is more than one representative market in a Member State the arithmetical or, if necessary, the weighted average of quotations recorded on these markets should be taken ; Whereas the price recorded on the market is based on the prices, excluding tax, of carcases ; whereas in certain Member States these prices relate to prices for live animals ; whereas this difference should be corrected by means of a coefficient ; Whereas Member States may, because of veterinary or health protection regulations, find it necessary to take measures which affect prices ; whereas, in such circum ­ stances, it is not always suitable when recording market prices to take into account quotations which do not reflect the normal trend of the market ; whereas, consequently, certain criteria should be laid down allowing the Commission to take account of that situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( J ), and in particular Articles 4 and 7 (4) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1837/80, the price recorded on the representative markets of the Community must be derived from the prices recorded on the representative market or markets of each Member State for the various catego ­ ries of fresh or chilled sheep carcases after taking into account both of the relative importance of each cate ­ gory and of the relative size of the flock in each Member State ; Whereas the price recorded on the representative markets of the Community may be taken as the average of the prices of the products in question on the representative market or markets of each Member State ; whereas this average should be weighted in accordance with the coefficients expressing the rela ­ tive size of the flock in each Member State ; Whereas the price recorded on the representative market or markets of each Member State may be taken as the weighted average of the prices which have occurred in that Member State during a given period at a given marketing stage ; whereas the coeffi ­ cients used for this weighting should reflect the rela ­ tive quantity of each category coming on to the market ; whereas it is appropriate to limit for this purpose to consider the prices referring to the different categories of carcases of lamb ; HAS ADOPTED THIS REGULATION : Article 1 The price of sheep carcases on the representative Community markets referred to in Article 4 of Regula ­ tion (EEC) No 1837/80 shall be the average, weighted by the coefficients laid down in Annex I of the prices of sheep carcases as recorded on the representative market or markets of each Member State .(!) OJ No L 183, 16 . 7 . 1980 , p. 1 . No L 276/2 Official Journal of the European Communities 20 . 10 . 80 Commission , each Thursday at the latest, the prices of the categories and the average prices referred to in Article 2 ( 1 ) recorded during the week preceding the week in which the information is given . 2 . However, the United Kingdom shall communi ­ cate to the Commission : (a) in accordance with paragraph 1 , the provisional return of prices recorded for application of Article 4 of Regulation (EEC) No 1837/80 ; (b) within 15 days following that communication, the market price given in the final price return and to be employed for any application of Article 9 of the said Regulation . 3 . Within the same time limits the Member States referred to in paragraph 1 shall also communicate to the Commission the prices of ewes and, as far as possible, those of other categories not referred to in Article 2. Article 2 1 . In each Member State, the price of fresh or chilled sheep carcases on the representative market shall be equal to the average, weighted by coefficients reflecting the relative importance of each category, of the prices recorded for the said categories during a seven-day period at the same wholesale stage . Where prices are recorded per head, the prices of the various categories shall be multiplied by conversion coefficients . Where markets are held more than once during the seven-day period referred to above, the price of each category shall be the arithmetical average of the quota ­ tions recorded during each market . Where there are several representative markets in a Member State : (a) the price recorded in that Member State shall be equal to the average of the prices recorded on the said markets, weighted by coefficients to reflect the relative importance of each market or of each category ; (b) for the purposes of Article 7 (4) of Regulation (EEC) No 1837/80 , the price of each category shall be equal to the arithmetical average, or, if neces ­ sary, the average weighted by coefficients to reflect the relative importance of each market for the cate ­ gory in question , of the prices recorded for that category on the representative markets of the Member States in question . 2 . The following are fixed in Annex II : (a) the representative markets of each Member State ; (b) the categories of sheep carcases ; (c) the weighting and conversion coefficients referred to in paragraph 1 . 3 . The categories referred to in paragraph 2 (b) above are defined in Annex III . Article 3 1 . Member States whose sheepmeat production exceeds 200 tonnes per year shall communicate to the Article 4 Where one or more Member States take measures, in particular for veterinary or health protection reasons, which affect the normal trend of prices recorded on their markets, the Commission may either :  disregard the prices recorded on the market or markets in question , or  use the last prices recorded on the market or markets in question before those measures were put into effect . Where such a situation continues for two consecutive weeks, a decision shall be taken on whether the criteria stated above should be amended or set aside. Article 5 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President 20 . 10 . 80 Official Journal of the European Communities No L 276/3 ANNEX I Coefficients to be used in calculating the price recorded on the representative Community markets Germany 2-45 % Belgium 0-18 % Denmark 0-11 % France 25-22 % Ireland 5-04 % Italy 19-47 % Luxembourg  Netherlands . 1-25% United Kingdom 46-28 % 100-00 % ANNEX II Factors entering into the determination of prices of sheep carcases on the representative markets of the Community A. GERMANY 1 . Representative markets : Federal Republic of Germany The prices recorded on this market are the weighted average of the prices recorded in the following regions : Weighting coefficient Baden-Wurttemberg Bayern Nordrhein-Westfalen 10-9 % 18-6 % 44-8 % 14-2 % 11-5 % Niedersachsen Saarland 2. Category Mastlammfleisch Weighting coefficient 100 % B. BELGIUM 1 . Representative market : Sint Truiden Weighting coefficients 50 % 50 % 2. Categories Standard carcase weight Moutons extra 30 kg/head Agneaux extra 16 kg/head C. DENMARK 1 . Representative market : KÃ ¸benhavn 2. Categories Lam Ekstra Lam 1 . Kvalitet D. FRANCE 1 . Representative markets (a) Marche de Rungis Weighting coefficients 33-3 % 66-7 % Weighting coefficients 50 % (b) Regional markets Paris, Limoges, Toulouse, Avignon 50 % No L 276/4 Official Journal of the European Communities 20 . 10 . 80 2. Categories (a) Marche de Rungis : all categories traded ; (b) Regional markets : Agneaux . Degree of fattening Convert (appellation parfait) Gras Tres gras (appellation suiffad) Weighting coefficients 10 12 18 10 7 9 12 7 4 4 4 3 Conformation E U R O E U R O E U R O Weighting coefficients 10-5 % 40-4 % 22-9 % 26-2 % E. IRELAND 1 . Representative markets Athleague Ballyhaunis Dublin Waterford 2. Categories Lamb first quality Lamb second quality F. ITALY 1 . Representative markets Weighting coefficients 70 % 30 % Weighting coefficients Agnelloni 60 % Agnelli 35 % 30 % 15 % 10 % 10 % 40 % Nuoro Roma Firenze Napoli L'Aquila 2. Categories Agnelli Agnelloni Weighting coefficients 64 % 36 % G. NETHERLANDS 1 . Representative markets Alkmaar Weighting Coefficients The prices recorded in each slaughterhouse are to be weighted by means of coefficients which are variable each week and reflect the relative impor ­ tance of the number of animals slaughtered in each slaughterhouse compared with the national total . Hoorn Bodegraven Breukelen Franeker Halingen Leiden Nieuwerkerk a/d IJssel 2. Category Vette lammeren Weighting coefficient 100 % 20 . 10 . 80 Official Journal of the European Communities No L 276/5 H. UNITED KINGDOM 1 . Representative markets All livestock auction markets certifying clean sheep and lambs in :  England and Wales  Scotland  Northern Ireland 2. Categories  certified fat lambs  certified hoggets  other certified clean fat sheep Weighting coefficients The prices recorded in each region are to be weighted by means of coefficients which are vari ­ able each week and reflect the relative importance of the number of certified animals in each region compared with the national total . Weighting coefficients The prices recorded for each category are to be weighted by means of coefficients which are vari ­ able each week and reflect the relative importance of the total estimated carcase weight of certified animals in each category compared with the total estimated carcase weight of all certified animals . No L 276/6 Official Journal of the European Communities 20 . 10 . 80 ANNEX III The definitions of sheep carcases are as follows : A. FEDERAL REPUBLIC OF GERMANY Mastlammfleisch : Average of all qualities of carcase from lambs under 12 months fattened either indoors or on grass . B. BELGIUM  Agneaux extra : Butcher s lamb less than a year old with a yield on slaught ­ ering of over 50 % ; Ovine animals of one year or more with a yield on slaught ­ ering of over 48 % .  Moutons extra : C. DENMARK Slagtekroppe af lam  Ekstra : Carcases with well-developed thighs , a broad back and loin, good fleshiness and with a suitable fat covering (maximum 1 cm). Maximum weights : Suckling lambs : 16 kg carcase weight ; Lambs : 25 kg carcase weight. Carcases with average fleshiness of back, loin and thighs and with a suitable fat covering . 1 kval : D. FRANCE Butcher's lamb of a weight between 13 and 19 kg : Fat classes : Couvert (appellation parfait) : Gras : A layer of fat covering almost the whole carcase in a uniform manner but not to excess . May have slightly thickened fat zones at the base of the tail . A streakiness of the loins on either side of the spine . Muscle visible between the ribs on the inside of the rib cage . Fat stripes may not appear in ewes , and muscle is less visible between the ribs . A mantle of fairly thick fat entirely covering the carcase ; the layer is thinner on the limbs . Some small knobs of fat, called 'grappÃ ©s ', may appear on the inside of the rib cage . Muscle between the ribs may be infiltrated with fat . The kidney, too, is very enclosed . In the case of ewes the mantle of fat and the size of 'grappÃ ©s ' may be greater. A very thick mantle of fat covering the carcase , with fatty knobs at various depths . Knobs of fat ('grappÃ ©s') on the inside of the rib cage ; muscle between the ribs highly infil ­ trated with fat . Kidney also enveloped in a thick layer of fat. Tres gras : No L 276/720 . 10 . 80 Official Journal of the European Communities Conformation  E : U : R :  Superior  All profiles are convex, marking strong muscular develop ­ ment Leg and saddle : short, well-fleshed and very thick. The saddle is wider than it is long. Back and loins : very thick and wide as far as the shoulders . Shoulders : well-fleshed and very thick.  Very good  Profiles are at least sub-convex, marking significant muscular development. Leg and saddle : rounded and thick, saddle still wider than it is long. Back and loins : thick, wide and with no concavities as far as the shoulders . Dorsal apophyses not visible . Shoulders : well-fleshed and thick.  Good  All profiles are at least straight, marking well-formed musculature . Leg and saddle : longer but still thick. The saddle appreciably as wide as it is long. Back and loin : less full but still wide at the base ; the back may lack width at the shoulders . Dorsal apophyses just visible . Shoulders : may lack thickness .  Fairly good  The profiles are for the most part straight, with some slight hollowness, average musculature . Leg and saddle : noticeably long, lacking overall thickness. The saddle longer than it is wide . Back and loins : narrow, lacking thickness . Dorsal apophyses slightly protruding. Shoulders : lacking thickness . O : E. IRELAND Lamb :  First quality lamb : An ovine animal having no permanent teeth . Lamb that has good conformation indicated by well fleshed leg, loin, rib and shoulder. The various parts of the carcase should exhibit a linear to convex profile . Fat cover varies from light to medium. First quality carcases are normally in the range 15 to 22 kg cold carcase weight. However, where conformation and fat cover are satisfactory a certain degree of latitude at both ends of the weight range is permitted. Lamb that fails to meet the criteria specified for first quality. These lambs either have average to poor conformation or are fattened to an extent considered fat to very fat . Lambs in this category are normally within the range 15 to 27 kg cold carcase weight .  Second quality lamb No L 276/ 8 20 . 10 . 80Official Journal of the European Communities F. ITALY  Agnelli :  Agrielloni : Suckling lambs, male or female . Weaned sheep , male or female , which have not been used for breeding G. NETHERLANDS  Vette lammeren : Average of all qualities of butcher's lamb under one year old . H. UNITED KINGDOM Ovine animals of certifiable quality excluding rams, pregnant animals , ewes and those rejected on grounds of quality or condition, or underweight . Lambs : Hoggets : Sheep : Ovine animals born and marketed within a year beginning on the first Monday in January, or born after the beginning of October in the year prior to marketing. Ovine animals marketed between the first Monday in January and the first Sunday in July which were born in the 12-month period up to the end of September in the previous year. Other ovine animals of certifiable quality not classified as lambs or hoggets . Quality standards To qualify for certification a carcase must be reasonably well-fleshed throughout . The loins must be well-developed, the legs and shoulders moderately well-fleshed, but the forequarters may be relatively heavy. The flesh should be firm . As a minimum the fat cover should be light . An over ­ fat carcase will be rejected . A live animal must be such as to produce a carcase of at least this stan ­ dard . Weight To qualify for certification animals must have an estimated or actual dressed carcase weight of not less than eight kilograms .